Case 1:19-cv-25168-BB Document 64 Entered on FLSD Docket 07/17/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-25168-BLOOM/Louis

 WOODFOREST NATIONAL BANK,

        Plaintiff,
 v.

 FREEMAN ORTHODONTICS, P.A., et al.,

       Defendants.
 _____________________________________/

                                              ORDER

        THIS CAUSE is before the Court on Plaintiff Woodforest National Bank’s Motion

 Requesting Order Requiring Completion of Fact Information Sheet, ECF No. [61], filed July 8,

 2020. The same day, the Court entered a Paperless Order, ECF No. [62], requiring Defendants,

 Jeffrey Wilson and Wayne Pearson, to file an expedited response by July 15, 2020. To date, neither

 defendant has done so.

        On June 11, 2020, the Court entered Final Judgment, ECF No. [60] against Wilson and

 Pearson in the amount of $6,500,000.00. See id. 1. Under Rule 69(a)(2), a “judgment creditor or a

 successor in interest . . . may obtain discovery from any person — including the judgment debtor

 — as provided in these rules or by the procedure of the state where the court is located.” Plaintiff

 now seeks post-judgment discovery in the form of a Fact Information Sheet, Form 1.977 of the

 Florida Rules of Civil Procedure. See Mot. 3.

        Under Local Rule 7.1(c) a party’s failure to timely respond to a motion “may be deemed

 sufficient cause for granting a motion by default.” Accordingly, it is

        ORDERED AND ADJUDGED that Plaintiff, Woodforest National Bank’s Motion

 Requesting Order Requiring Completion of Fact Information Sheet, ECF No. [61], is GRANTED.
Case 1:19-cv-25168-BB Document 64 Entered on FLSD Docket 07/17/2020 Page 2 of 2
                                                             Case No. 19-cv-25168-BLOOM/Louis

 Defendants, Jeffrey Wilson and Wayne Pearson, shall complete the Fact Information Sheet, ECF

 No. [61-2], and return the same to Plaintiff’s counsel within ten (10) days of this Order.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 16, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of record




                                                  2
